Citation Nr: 1740861	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for degenerative changes of the lumbar spine (claimed as lower back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1965 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record and has been reviewed.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence; he granted waiver of initial consideration by the RO of any additional evidence received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) show complaints, treatment and diagnoses for prostate and low back disabilities.  In February 2011 the Veteran was afforded VA genitourinary and spine examinations.  The examiners noted the history and complaints of the Veteran's prostate and his low back disabilities.  Diagnoses of adenocarcinoma of the prostate (treatment in progress), a history of chronic recurrent prostatitis, and degenerative changes of the lumbosacral spine were rendered.  The examiners, however, did not address an etiology for any of the diagnoses.  Furthermore, VA examiners did not provide an opinion as to whether these disabilities are related to the Veteran's service.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, a remand is warranted to obtain opinions as to whether the claimed disorders are related to the Veteran's service.  Barr, 21 Vet. App. at 311.

On remand, all outstanding private treatment records should be obtained and added to the record, to include specifically records from Merit Health at a clinic in Jackson (the Veteran reported at the hearing that he received treatment at that clinic).  Additionally, the AOJ should ensure that any and all VA treatment records are associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, including specifically records from Merit Health at a clinic in Jackson.  With the Veteran's authorization, the AOJ should obtain any outstanding private treatment records.  If the AOJ secures the proper consent from the Veteran, then attempt to obtain any treatment records related to his claims on appeal and associate them with the record, including any outstanding VA treatment records.

All efforts to obtain these records must be documented in the Veteran's record.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to ascertain the nature and etiology of his prostate disabilities (cancer and prostatitis).  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any prostate disability. 

(b) Identify the likely cause of any (and each) prostate disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that either began during or was otherwise caused by the Veteran's military service?

A detailed explanation/rationale is requested for all opinions provided.

3.  Schedule the Veteran for the appropriate VA examination to ascertain the nature and etiology of his low back disability.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any low back disability. 

(b) Identify the likely cause of any (and each) low back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability began during or was otherwise caused by the Veteran's military service?

A detailed explanation/rationale is requested for all opinions provided.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



